Exhibit 10.1

MAJESCO ENTERTAINMENT COMPANY

AMENDED AND RESTATED 2004 EMPLOYEE, DIRECTOR AND CONSULTANT INCENTIVE PLAN

(as amended on April 18, 2012)

This Amended and Restated 2004 Employee, Director and Consultant Incentive Plan
amends and restates in its entirety the Majesco Entertainment Company 2004
Employee, Director and Consultant Stock Plan.

 

  1. DEFINITIONS.

Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this Majesco Entertainment Company Amended and
Restated 2004 Employee, Director and Consultant Incentive Plan, have the
following meanings:

Administrator means the Board of Directors, unless it has delegated power to act
on its behalf to the Committee, in which case the Administrator means the
Committee.

Affiliate means a corporation which, for purposes of Section 424 of the Code, is
a parent or subsidiary of the Company, direct or indirect.

Agreement means an agreement between the Company and a Participant delivered
pursuant to the Plan, in such form as the Administrator shall approve.

Board of Directors means the Board of Directors of the Company.

Cash Award shall mean an award of cash granted pursuant to the Plan.

Code means the United States Internal Revenue Code of 1986, as amended.

Committee means the committee of the Board of Directors to which the Board of
Directors has delegated power to act under or pursuant to the provisions of the
Plan.

Common Stock means shares of the Company’s common stock, $0.001 par value per
share.

Company means Majesco Entertainment Company, a Delaware corporation.

Disability or Disabled means permanent and total disability as defined in
Section 22(e)(3) of the Code.

Employee means any employee of the Company or of an Affiliate (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of an Affiliate), designated by the Administrator to be eligible
to be granted one or more Cash Awards or Stock Rights under the Plan.

Fair Market Value of a Share of Common Stock means:

(1) If the Common Stock is listed on a national securities exchange or traded in
the over-the-counter market and sales prices are regularly reported for the
Common Stock, the closing or last price of the Common Stock on the Composite
Tape or other comparable reporting system for the trading day immediately
preceding the applicable date;

(2) If the Common Stock is not traded on a national securities exchange but is
traded on the over-the-counter market, if sales prices are not regularly
reported for the Common Stock for the trading day referred to in clause (1), and
if bid and asked prices for the Common Stock are regularly reported, the mean
between the bid and the asked price for the Common Stock at the close of trading
in the over-the-counter market for the trading day on which Common Stock was
traded immediately preceding the applicable date; and

(3) If the Common Stock is neither listed on a national securities exchange nor
traded in the over-the-counter market, such value as the Administrator, in good
faith, shall determine.

ISO means an option meant to qualify as an incentive stock option under
Section 422 of the Code.

Non-Qualified Option means an option which is not intended to qualify as an ISO.

Option means an ISO or Non-Qualified Option granted under the Plan.

Participant means an Employee, director or consultant of the Company or an
Affiliate to whom one or more Cash Awards and/or Stock Rights are granted under
the Plan. As used herein, “Participant” shall include “Participant’s Survivors”
where the context requires.

 

1



--------------------------------------------------------------------------------

Performance Goal means the goal or goals, if any, established by the
Administrator based on one or more of the following business criteria that are
to be achieved during a Performance Cycle determined by the Administrator:
Earnings per share, operating income, net income, cash flow, gross profit,
return on investment, gross margin, working capital, earnings before interest
and tax (EBIT), earnings before interest, tax, depreciation and amortization
(EBITDA), return on equity, return on assets, return on capital, revenue growth,
total shareholder return, and economic value added, customer satisfaction,
technology leadership, number of new patents, employee retention, market share,
market segment share, product release schedules, new product innovation, product
cost reduction through advanced technology, brand recognition/acceptance, and
product ship targets. Performance Goals may be based (as the Administrator deems
appropriate) on (a) Company-wide performance, (b) performance of a subsidiary,
division, region, department, function, plant, facility or other operational
unit of the Company, (c) individual performance (if applicable), or (d) any
combination of the foregoing. Performance Goals may be set in any manner
determined by the Administrator, including looking to achievement on an absolute
basis or on a relative basis to prior periods or in relation to peer group,
indexes or other external measure of the selected criteria. When the
Administrator sets Performance Goals that are intended for “performance-based
compensation” within the meaning of Section 162(m) of the Code, the
Administrator shall establish the general objective rules that the Administrator
will use to determine the extent, if any, that such Performance Goals have been
met. In establishing the objective rules, the Administrator may take into
account any extraordinary or one-time or other non-recurring items of income or
expense or gain or loss or any events, transactions or other circumstances that
the Administrator deems relevant in light of the nature of the Performance Goals
set for the Participant or the assumptions made by the Administrator regarding
such goals.

Performance Cycle means the period selected by the Administrator during which
performance is measured for the purpose of determining the extent to which a
Performance Goal has been achieved.

Plan means this Majesco Entertainment Company Amended and Restated 2004
Employee, Director and Consultant Incentive Plan.

Shares means shares of the Common Stock as to which Stock Rights have been or
may be granted under the Plan or any shares of capital stock into which the
Shares are changed or for which they are exchanged within the provisions of
Paragraph 3 of the Plan. The Shares issued under the Plan may be authorized and
unissued shares or shares held by the Company in its treasury, or both.

Stock Appreciation Right means the right to receive an amount equal to the
excess of the Fair Market Value of a share of Common Stock (as determined on the
date of exercise) over the purchase price of a share of Common Stock on the date
a stock appreciation right is granted.

Stock-Based Award means a grant by the Company under the Plan of an equity award
or equity based award which is not an Option or Stock Grant.

Stock Grant means a grant by the Company of Shares under the Plan.

Stock Right means a right to Shares or the value of Shares of the Company
granted pursuant to the Plan — an ISO, a Non-Qualified Option, a Stock Grant or
a Stock-Based Award.

Survivor means a deceased Participant’s legal representatives and/or any person
or persons who acquired the Participant’s rights to a Cash Award or Stock Right
by will or by the laws of descent and distribution.

 

  2. PURPOSES OF THE PLAN.

The Plan is intended to encourage ownership of Shares by Employees and directors
of and certain consultants to the Company in order to attract such people, to
induce them to work for the benefit of the Company or of an Affiliate and to
provide additional incentive for them to promote the success of the Company or
of an Affiliate. The Plan provides for the granting of ISOs, Non-Qualified
Options, Stock Grants, Stock-Based Awards and Cash Awards.

 

  3. SHARES SUBJECT TO THE PLAN.

(a) The number of Shares which may be issued from time to time pursuant to this
Plan shall be 14,442,857, or the equivalent of such number of Shares after the
Administrator, in its sole discretion, has interpreted the effect of any future
stock split, stock dividend, combination, recapitalization or similar
transaction in accordance with Paragraph 25 of the Plan.

(b) The grant of any Stock Right other than an Option or a Stock Appreciation
Right shall for purposes of Paragraph 3(a), reduce the number of Shares
available for issuance under this Plan by 1.18 Shares for each such Share
actually subject to the Stock Right and shall be deemed for purposes of this
Paragraph 3, as a Stock Right of 1.18 Shares for each such Share actually
subject to the Stock Right. The grant of an Option or a Stock Appreciation Right
shall be deemed for purposes of this Paragraph 3, as a Stock Right for one Share
for each such Share actually subject to the Stock Right. Notwithstanding the
foregoing, Stock Appreciation Rights to be settled in shares of Common Stock
shall be counted in full against the number of Shares available for issuance
under the Plan, regardless of the number of exercise gain shares issued upon the
settlement of the Stock Appreciation Right.

 

2



--------------------------------------------------------------------------------

(c) If an Option ceases to be “outstanding”, in whole or in part (other than by
exercise), or if the Company shall reacquire (at no more than its original
issuance price) any Shares issued pursuant to a Stock Grant or Stock Based
Award, or if any Stock Right expires or is forfeited, cancelled, or otherwise
terminated or results in any Shares not being issued, the unissued Shares which
were subject to such Stock Right shall again be available for issuance from time
to time pursuant to this Plan and in accordance with the provision of Paragraph
3(b) above. Notwithstanding the foregoing, if a Stock Right is exercised, in
whole or in part, by tender of Shares or if the Company’s tax withholding
obligation is satisfied by withholding Shares, the number of Shares deemed to
have been issued under the Plan for purposes of the limitation set forth in
Paragraph 3(a) above shall be the number of Shares that were subject to the
Stock Right or portion thereof, and not the net number of Shares actually issued
and any Stock Appreciation Right to be settled in shares of Common Stock shall
be counted in full against the number of Shares available for issuance under the
Plan, regardless of the number of exercise gain shares issued upon the
settlement of the Stock Appreciation Right.

 

  4. ADMINISTRATION OF THE PLAN.

The Administrator of the Plan will be the Board of Directors, except to the
extent the Board of Directors delegates its authority to the Committee, in which
case the Committee shall be the Administrator. Subject to the provisions of the
Plan, the Administrator is authorized to:

 

  a. Interpret the provisions of the Plan and all Stock Rights and Cash Awards
and make all rules and determinations which it deems necessary or advisable for
the administration of the Plan;

 

  b. Determine which Employees, directors and consultants shall be granted Stock
Rights and Cash Awards;

 

  c. Determine the number of Shares for which a Stock Right or Stock Rights
shall be granted, provided, however, that in no event shall Stock Rights with
respect to more than 1,000,000 Shares be granted to any Participant in any
fiscal year. Determine the amount of any Cash Award, provided, however the
maximum payment which may become payable to a Participant with respect to a Cash
Award in any calendar year is $2,000,000.

 

  d. Specify the terms and conditions upon which Stock Rights and Cash Awards
may be granted; and

 

  e. Adopt any sub-plans applicable to residents of any specified jurisdiction
as it deems necessary or appropriate in order to comply with or take advantage
of any tax or other laws applicable to the Company or to Plan Participants or to
otherwise facilitate the administration of the Plan, which sub-plans may include
additional restrictions or conditions applicable to Cash Awards, Stock Rights or
Shares issuable pursuant to a Stock Right.

provided, however, that all such interpretations, rules, determinations, terms
and conditions shall be made and prescribed in the context of not causing any
adverse tax consequences under Section 409A of the Code and preserving the tax
status under Section 422 of the Code of those Options which are designated as
ISOs. Subject to the foregoing, the interpretation and construction by the
Administrator of any provisions of the Plan or of any Cash Award or Stock Right
granted under it shall be final, unless otherwise determined by the Board of
Directors, if the Administrator is the Committee. In addition, if the
Administrator is the Committee, the Board of Directors may take any action under
the Plan that would otherwise be the responsibility of the Committee.

If permissible under applicable law, the Board of Directors or the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any portion of its responsibilities
and powers to any other person selected by it. Any such allocation or delegation
may be revoked by the Board of Directors or the Committee at any time.

 

  5. ELIGIBILITY FOR PARTICIPATION.

The Administrator will, in its sole discretion, name the Participants in the
Plan, provided, however, that each Participant must be an Employee, director or
consultant of the Company or of an Affiliate at the time a Stock Right or Cash
Award is granted. Notwithstanding the foregoing, the Administrator may authorize
the grant of a Stock Right or Cash Award to a person not then an Employee,
director or consultant of the Company or of an Affiliate; provided, however,
that the actual grant of such Stock Right or Cash Award shall be conditioned
upon such person becoming eligible to become a Participant at or prior to the
time of the execution of the Agreement evidencing such Stock Right or Cash
Award. ISOs may be granted only to Employees. Non-Qualified Options, Stock
Grants, Stock-Based Awards and Cash Awards may be granted to any Employee,
director or consultant of the Company or an Affiliate. The granting of any Stock
Right or Cash Award to any individual shall neither entitle that individual to,
nor disqualify him or her from, participation in any other grant of any Stock
Right or Cash Award.

 

3



--------------------------------------------------------------------------------

  6. TERMS AND CONDITIONS OF OPTIONS.

Each Option shall be set forth in writing in an Option Agreement, duly executed
by the Company and, to the extent required by law or requested by the Company,
by the Participant. The Administrator may provide that Options be granted
subject to such terms and conditions, consistent with the terms and conditions
specifically required under this Plan, as the Administrator may deem appropriate
including, without limitation, subsequent approval by the shareholders of the
Company of this Plan or any amendments thereto. The Option Agreements shall be
subject to at least the following terms and conditions:

 

  A. Non-Qualified Options: Each Option intended to be a Non-Qualified Option
shall be subject to the terms and conditions which the Administrator determines
to be appropriate and in the best interest of the Company, subject to the
following minimum standards for any such Non-Qualified Option:

 

  a. Option Price: Each Option Agreement shall state the option price (per
share) of the Shares covered by each Option, which option price shall be
determined by the Administrator but shall not be less than the Fair Market Value
per share of Common Stock.

 

  b. Number of Shares: Each Option Agreement shall state the number of Shares to
which it pertains;

 

  c. Option Periods: Each Option Agreement shall state the date or dates on
which it first is exercisable and the date after which it may no longer be
exercised, and may provide that the Option rights accrue or become exercisable
in installments over a period of months or years, or upon the occurrence of
certain conditions or the attainment of stated goals or events including, but
not limited to, the Performance Goals; and

 

  d. Option Conditions: Exercise of any Option may be conditioned upon the
Participant’s execution of a Share purchase agreement in form satisfactory to
the Administrator providing for certain protections for the Company and its
other shareholders, including requirements that:

 

  i. The Participant’s or the Participant’s Survivors’ right to sell or transfer
the Shares may be restricted; and

 

  ii. The Participant or the Participant’s Survivors may be required to execute
letters of investment intent and must also acknowledge that the Shares will bear
legends noting any applicable restrictions.

 

  e. Each Non-Qualified Option shall terminate not more than seven years from
the date of the grant or at such earlier time as the Option Agreement may
provide.

 

  B. ISOs: Each Option intended to be an ISO shall be issued only to an Employee
and be subject to the following terms and conditions, with such additional
restrictions or changes as the Administrator determines are appropriate but not
in conflict with Section 422 of the Code and relevant regulations and rulings of
the Internal Revenue Service:

 

  a. Minimum standards: The ISO shall meet the minimum standards required of
Non-Qualified Options, as described in Paragraph 6(A) above, except clause
(a) thereunder.

 

  b. Option Price: Immediately before the ISO is granted, if the Participant
owns, directly or by reason of the applicable attribution rules in
Section 424(d) of the Code:

 

  i. 10% or less of the total combined voting power of all classes of stock of
the Company or an Affiliate, the Option price per share of the Shares covered by
each ISO shall not be less than 100% of the Fair Market Value per share of the
Shares on the date of the grant of the Option; or

 

  ii. More than 10% of the total combined voting power of all classes of stock
of the Company or an Affiliate, the Option price per share of the Shares covered
by each ISO shall not be less than 110% of the said Fair Market Value on the
date of grant.

 

  c. Term of Option: For Participants who own:

 

  i. 10% or less of the total combined voting power of all classes of stock of
the Company or an Affiliate, each ISO shall terminate not more than seven years
from the date of the grant or at such earlier time as the Option Agreement may
provide; or

 

  ii. More than 10% of the total combined voting power of all classes of stock
of the Company or an Affiliate, each ISO shall terminate not more than five
years from the date of the grant or at such earlier time as the Option Agreement
may provide.

 

  d. Limitation on Yearly Exercise: The Option Agreements shall restrict the
amount of ISOs which may become exercisable in any calendar year (under this or
any other ISO plan of the Company or an Affiliate) so that the aggregate Fair
Market Value (determined at the time each ISO is granted) of the stock with
respect to which ISOs are exercisable for the first time by the Participant in
any calendar year does not exceed $100,000.

 

4



--------------------------------------------------------------------------------

  7. TERMS AND CONDITIONS OF STOCK GRANTS.

Each offer of a Stock Grant to a Participant shall state the date prior to which
the Stock Grant must be accepted by the Participant, and the principal terms of
each Stock Grant shall be set forth in an Agreement, duly executed by the
Company and, to the extent required by law or requested by the Company, by the
Participant. The Agreement shall be in a form approved by the Administrator and
shall contain terms and conditions which the Administrator determines to be
appropriate and in the best interest of the Company, subject to the following
minimum standards:

 

  a. Each Agreement shall state the purchase price (per share), if any, of the
Shares covered by each Stock Grant, which purchase price shall be determined by
the Administrator but shall not be less than the minimum consideration required
by the Delaware General Corporation Law on the date of the grant of the Stock
Grant;

 

  b. Each Agreement shall state the number of Shares to which the Stock Grant
pertains; and

 

  c. Each Agreement shall include the terms of any right of the Company to
restrict or reacquire the Shares subject to the Stock Grant, including the time
and events upon which such reacquisition rights shall accrue including, but not
limited to, the attainment of any Performance Goals, and the purchase price
therefor, if any.

 

  8. TERMS AND CONDITIONS OF OTHER STOCK-BASED AWARDS.

The Board shall have the right to grant other Stock-Based Awards based upon the
Common Stock having such terms and conditions as the Board may determine,
including, without limitation, the grant of Shares based upon certain conditions
including, but not limited to, the Performance Goals, the grant of securities
convertible into Shares and the grant of Stock Appreciation Rights, phantom
stock awards or stock units. The principal terms of each Stock-Based Award shall
be set forth in an Agreement, duly executed by the Company and, to the extent
required by law or requested by the Company, by the Participant. The Agreement
shall be in a form approved by the Administrator and shall contain terms and
conditions which the Administrator determines to be appropriate and in the best
interest of the Company. Notwithstanding the foregoing, each Stock Appreciation
Right shall (i) have a purchase price which shall not be less than the Fair
Market Value per Share of Common Stock and (ii) terminate not more than seven
years from the date of the grant or at such earlier time as the Agreement
therefor may provide.

The Company intends that the Plan and any Stock-Based Awards granted hereunder
be exempt from the application of Section 409A of the Code or meet the
requirements of paragraphs (2), (3) and (4) of subsection (a) of Section 409A of
the Code (and any successor provisions of the Code) and the regulations and
other guidance issued thereunder (the “Requirements”), to the extent applicable,
and be operated in accordance with such Requirements so that any compensation
deferred under any Stock-Based Award (and applicable investment earnings) shall
not be included in income under Section 409A of the Code. Any ambiguities in the
Plan shall be construed to effect the intent as described in this Paragraph 8.

 

  9. TERMS AND CONDITIONS OF CASH AWARDS.

The Administrator is authorized, subject to limitations under applicable law, to
grant to any Participant a Cash Award, including as a short-term incentive bonus
award, whether awarded separately or as a supplement to any Stock Right. The
Administrator shall determine the terms and conditions of such Cash Awards. The
Administrator acting in its absolute discretion may make Cash Awards subject to
one or more Performance Goals that the Administrator deems appropriate for
Participants generally or for a Participant in particular, and shall establish
the Performance Cycle for satisfying the same. If the Cash Award is a short-term
incentive bonus that is intended to qualify as “performance-based compensation”
under Section 162(m) of the Code, the right to receive such Cash Award shall be
conditional upon the achievement of objective Performance Goals that have been
established by the Administrator in writing not later than the earlier of (i) 90
days after the beginning of a Performance Cycle and (ii) the date by which no
more than 25% of a Performance Cycle has elapsed.

The Administrator shall certify in writing the extent, if any, to which the
Performance Goals for a Performance Cycle of a short-term incentive bonus that
is intended to qualify as “performance-based compensation” under Section 162(m)
of the Code have been met and shall determine the Cash Award payable to a
Participant based on the extent to which he or she met his or her Performance
Goals. If the Administrator certifies that a Cash Award is payable to a
Participant for any Performance Cycle, such Cash Award shall be paid as soon as
practical after such certification has been made, but in no event later than 2 1
/ 2 months after the end of the calendar year in which the Performance Cycle
ends. However, to the extent permitted by applicable law, no Participant shall
have a nonforfeitable right to the payment of a bonus for any Performance Cycle
if his or her employment with the Company has terminated for any reason
whatsoever (other than death, Disability or retirement) before the date the
bonus actually is paid. It is intended that a Cash Award be exempt from the
application of Section 409A of the Code as a “short-term deferral.”

 

5



--------------------------------------------------------------------------------

  10. EXERCISE OF OPTIONS AND ISSUE OF SHARES.

An Option (or any part or installment thereof) shall be exercised by giving
written notice to the Company or its designee, together with provision for
payment of the full purchase price in accordance with this Paragraph for the
Shares as to which the Option is being exercised, and upon compliance with any
other condition(s) set forth in the Agreement. Such notice shall be signed by
the person exercising the Option, shall state the number of Shares with respect
to which the Option is being exercised and shall contain any representation
required by the Plan or the Agreement. Payment of the purchase price for the
Shares as to which such Option is being exercised shall be made (a) in United
States dollars in cash or by check, or (b) at the discretion of the
Administrator, through delivery of shares of Common Stock having a Fair Market
Value equal as of the date of the exercise to the cash exercise price of the
Option, or (c) at the discretion of the Administrator, by having the Company
retain from the shares otherwise issuable upon exercise of the Option, a number
of shares having a Fair Market Value equal as of the date of exercise to the
exercise price of the Option, or (d) at the discretion of the Administrator, by
delivery of the grantee’s personal recourse note, bearing interest payable not
less than annually at no less than 100% of the applicable Federal rate, as
defined in Section 1274(d) of the Code, with or without the pledge of such
Shares as collateral, or (e) at the discretion of the Administrator, in
accordance with a cashless exercise program established with a securities
brokerage firm, and approved by the Administrator, or (f) at the discretion of
the Administrator, by any combination of (a), (b), (c), (d) and (e) above, or
(g) at the discretion of the Administrator, payment of such other lawful
consideration as the Board may determine. Notwithstanding the foregoing, the
Administrator shall accept only such payment on exercise of an ISO as is
permitted by Section 422 of the Code.

The Company shall then reasonably promptly deliver the Shares as to which such
Option was exercised to the Participant (or to the Participant’s Survivors, as
the case may be). In determining what constitutes “reasonably promptly,” it is
expressly understood that the issuance and delivery of the Shares may be delayed
by the Company in order to comply with any law or regulation (including, without
limitation, state securities or “blue sky” laws) which requires the Company to
take any action with respect to the Shares prior to their issuance. The Shares
shall, upon delivery, be fully paid, non-assessable Shares.

The Administrator shall have the right to accelerate the date of exercise of any
installment of any Option; provided that the Administrator shall not accelerate
the exercise date of any installment of any Option granted to an Employee as an
ISO (and not previously converted into a Non-Qualified Option pursuant to
Paragraph 28) without the prior approval of the Employee if such acceleration
would violate the annual vesting limitation contained in Section 422(d) of the
Code, as described in Paragraph 6.B.d.

The Administrator may, in its discretion, amend any term or condition of an
outstanding Option provided (i) such term or condition as amended is permitted
by the Plan, (ii) any such amendment shall be made only with the consent of the
Participant to whom the Option was granted, or in the event of the death of the
Participant, the Participant’s Survivors, if the amendment is adverse to the
Participant, and (iii) any such amendment of any Option shall be made only after
the Administrator determines whether such amendment would constitute a
“modification” of any Option which is an ISO (as that term is defined in
Section 424(h) of the Code) or would cause any adverse tax consequences for the
holder of such Option including, but not limited to, pursuant to Section 409A of
the Code.

 

  11. ACCEPTANCE OF STOCK GRANTS AND STOCK-BASED AWARDS AND ISSUE OF SHARES.

A Stock Grant or Stock-Based Award (or any part or installment thereof) shall be
accepted by executing the applicable Agreement and delivering it to the Company
or its designee, together with provision for payment of the full purchase price,
if any, in accordance with this Paragraph for the Shares as to which such Stock
Grant or Stock-Based Award is being accepted, and upon compliance with any other
conditions set forth in the applicable Agreement. Payment of the purchase price
for the Shares as to which such Stock Grant or Stock-Based Award is being
accepted shall be made (a) in United States dollars in cash or by check, or
(b) at the discretion of the Administrator, through delivery of shares of Common
Stock having a Fair Market Value equal as of the date of acceptance of the Stock
Grant or Stock-Based Award to the purchase price of the Stock Grant or
Stock-Based Award, or (c) at the discretion of the Administrator, by delivery of
the grantee’s personal note, for full or partial recourse as determined by the
Administrator, bearing interest payable not less than annually at no less than
100% of the applicable Federal rate, as defined in Section 1274(d) of the Code,
or (d) at the discretion of the Administrator, by any combination of (a),
(b) and (c) above.

The Company shall then, if required pursuant to the applicable Agreement,
reasonably promptly deliver the Shares as to which such Stock Grant or
Stock-Based Award was accepted to the Participant (or to the Participant’s
Survivors, as the case may be), subject to any escrow provision set forth in the
applicable Agreement. In determining what constitutes “reasonably promptly,” it
is expressly understood that the issuance and delivery of the Shares may be
delayed by the Company in order to comply with any law or regulation (including,
without limitation, state securities or “blue sky” laws) which requires the
Company to take any action with respect to the Shares prior to their issuance.

The Administrator may, in its discretion, amend any term or condition of an
outstanding Stock Grant, Stock-Based Award or applicable Agreement provided
(i) such term or condition as amended is permitted by the Plan, (ii) any such
amendment shall be made only with the consent of the Participant to whom the
Stock Grant or Stock-Based Award was made, if the amendment is adverse to the
Participant, and (iii) any such amendment shall only be made after the
Administrator determines whether such amendment would cause any adverse tax
consequences to the Participant including, but not limited to, pursuant to
Section 409A of the Code.

 

6



--------------------------------------------------------------------------------

  12. RIGHTS AS A SHAREHOLDER.

No Participant to whom a Stock Right has been granted shall have rights as a
shareholder with respect to any Shares covered by such Stock Right, except after
due exercise of the Option or acceptance of the Stock Grant or as set forth in
any Agreement and tender of the full purchase price, if any, for the Shares
being purchased pursuant to such exercise or acceptance and registration of the
Shares in the Company’s share register in the name of the Participant.

 

  13. ASSIGNABILITY AND TRANSFERABILITY.

By its terms, a Cash Award or Stock Right granted to a Participant shall not be
transferable by the Participant other than by will or by the laws of descent and
distribution. The designation of a beneficiary of a Cash Award or Stock Right by
a Participant, with the prior approval of the Administrator and in such form as
the Administrator shall prescribe, shall not be deemed a transfer prohibited by
this Paragraph. Except as provided above, a Cash Award or Stock Right shall only
be exercisable or may only be accepted, during the Participant’s lifetime, only
by such Participant (or by his or her legal representative) and shall not be
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
Any attempted transfer, assignment, pledge, hypothecation or other disposition
of any Cash Award or Stock Right or of any rights granted thereunder contrary to
the provisions of this Plan, or the levy of any attachment or similar process
upon a Cash Award or Stock Right, shall be null and void.

 

  14. EFFECT ON OPTIONS OF TERMINATION OF SERVICE OTHER THAN “FOR CAUSE” OR
DEATH OR DISABILITY.

Except as otherwise provided in a Participant’s Option Agreement, in the event
of a termination of service (whether as an employee, director or consultant)
with the Company or an Affiliate before the Participant has exercised an Option,
the following rules apply:

 

  a. A Participant who ceases to be an employee, director or consultant of the
Company or of an Affiliate (for any reason other than termination “for cause”,
Disability, or death for which events there are special rules in Paragraphs 15,
16, and 17, respectively), may exercise any Option granted to him or her to the
extent that the Option is exercisable on the date of such termination of
service, but only within such term as the Administrator has designated in a
Participant’s Option Agreement.

 

  b. Except as provided in Subparagraph (c) below, or Paragraph 16 or 17, in no
event may an Option intended to be an ISO, be exercised later than three months
after the Participant’s termination of employment.

 

  c. The provisions of this Paragraph, and not the provisions of Paragraph 16 or
17, shall apply to a Participant who subsequently becomes Disabled or dies after
the termination of employment, director status or consultancy, provided,
however, in the case of a Participant’s Disability or death within three months
after the termination of employment, director status or consultancy, the
Participant or the Participant’s Survivors may exercise the Option within one
year after the date of the Participant’s termination of service, but in no event
after the date of expiration of the term of the Option.

 

  d. Notwithstanding anything herein to the contrary, if subsequent to a
Participant’s termination of employment, termination of director status or
termination of consultancy, but prior to the exercise of an Option, the Board of
Directors determines that, either prior or subsequent to the Participant’s
termination, the Participant engaged in conduct which would constitute “cause”,
then such Participant shall forthwith cease to have any right to exercise any
Option.

 

  e. A Participant to whom an Option has been granted under the Plan who is
absent from work with the Company or with an Affiliate because of temporary
disability (any disability other than a permanent and total Disability as
defined in Paragraph 1 hereof), or who is on leave of absence for any purpose,
shall not, during the period of any such absence, be deemed, by virtue of such
absence alone, to have terminated such Participant’s employment, director status
or consultancy with the Company or with an Affiliate, except as the
Administrator may otherwise expressly provide; provided however that for ISOs
any leave of absence granted by the Administrator of greater than ninety days
unless pursuant to a contract or statute that guarantees the right to
reemployment shall cause such ISO to become a Non-Qualified Option.

 

  f. Except as required by law or as set forth in a Participant’s Agreement,
Options granted under the Plan shall not be affected by any change of a
Participant’s status within or among the Company and any Affiliates, so long as
the Participant continues to be an employee, director or consultant of the
Company or any Affiliate.

 

7



--------------------------------------------------------------------------------

  15. EFFECT ON OPTIONS OF TERMINATION OF SERVICE “FOR CAUSE”.

Except as otherwise provided in a Participant’s Option Agreement, the following
rules apply if the Participant’s service (whether as an employee, director or
consultant) with the Company or an Affiliate is terminated “for cause” prior to
the time that all his or her outstanding Options have been exercised:

 

  a. All outstanding and unexercised Options as of the time the Participant is
notified his or her service is terminated “for cause” will immediately be
forfeited.

 

  b. For purposes of this Plan, “cause” shall include (and is not limited to)
dishonesty with respect to the Company or any Affiliate, insubordination,
substantial malfeasance or non-feasance of duty, unauthorized disclosure of
confidential information, breach by the Participant of any provision of any
employment, consulting, advisory, nondisclosure, non-competition or similar
agreement between the Participant and the Company, and conduct substantially
prejudicial to the business of the Company or any Affiliate. The determination
of the Administrator as to the existence of “cause” will be conclusive on the
Participant and the Company.

 

  c. “Cause” is not limited to events which have occurred prior to a
Participant’s termination of service, nor is it necessary that the
Administrator’s finding of “cause” occur prior to termination. If the
Administrator determines, subsequent to a Participant’s termination of service
but prior to the exercise of an Option, that either prior or subsequent to the
Participant’s termination the Participant engaged in conduct which would
constitute “cause”, then the right to exercise any Option is forfeited.

 

  d. Any definition in an agreement between the Participant and the Company or
an Affiliate, which contains a conflicting definition of “cause” for termination
and which is in effect at the time of such termination, shall supersede the
definition in this Plan with respect to that Participant.

 

  16. EFFECT ON OPTIONS OF TERMINATION OF SERVICE FOR DISABILITY.

Except as otherwise provided in a Participant’s Option Agreement, a Participant
who ceases to be an employee, director or consultant of the Company or of an
Affiliate by reason of Disability may exercise any Option granted to such
Participant:

 

  a. To the extent that the Option has become exercisable but has not been
exercised on the date of Disability; and

 

 

  b. In the event rights to exercise the Option accrue periodically over time,
to the extent of a pro rata portion through the date of Disability of any
additional vesting rights that would have accrued on the next vesting date had
the Participant not become Disabled. The proration shall be based upon the
number of days accrued in the current vesting period prior to the date of
Disability.

A Disabled Participant may exercise such rights only within the period ending
one year after the date of the Participant’s termination of employment,
directorship or consultancy, as the case may be, notwithstanding that the
Participant might have been able to exercise the Option as to some or all of the
Shares on a later date if the Participant had not become Disabled and had
continued to be an employee, director or consultant or, if earlier, within the
originally prescribed term of the Option.

The Administrator shall make the determination both of whether Disability has
occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such determination).
If requested, the Participant shall be examined by a physician selected or
approved by the Administrator, the cost of which examination shall be paid for
by the Company.

 

  17. EFFECT ON OPTIONS OF DEATH WHILE AN EMPLOYEE, DIRECTOR OR CONSULTANT.

Except as otherwise provided in a Participant’s Option Agreement, in the event
of the death of a Participant while the Participant is an employee, director or
consultant of the Company or of an Affiliate, such Option may be exercised by
the Participant’s Survivors:

 

  a. To the extent that the Option has become exercisable but has not been
exercised on the date of death; and

 

  b. In the event rights to exercise the Option accrue periodically over time,
to the extent of a pro rata portion through the date of death of any additional
vesting rights that would have accrued on the next vesting date had the
Participant not died. The proration shall be based upon the number of days
accrued in the current vesting period prior to the Participant’s date of death.

If the Participant’s Survivors wish to exercise the Option, they must take all
necessary steps to exercise the Option within one year after the date of death
of such Participant, notwithstanding that the decedent might have been able to
exercise the Option as to some or all of the Shares on a later date if he or she
had not died and had continued to be an employee, director or consultant or, if
earlier, within the originally prescribed term of the Option.

 

8



--------------------------------------------------------------------------------

  18. EFFECT OF TERMINATION OF SERVICE ON UNACCEPTED STOCK GRANTS AND
STOCK-BASED AWARDS.

In the event of a termination of service (whether as an employee, director or
consultant) with the Company or an Affiliate for any reason before the
Participant has accepted a Stock Grant or Stock-Based Award, such offer shall
terminate.

For purposes of this Paragraph 18 and Paragraph 19 below, a Participant to whom
a Stock Grant or Stock-Based Award has been offered and accepted under the Plan
who is absent from work with the Company or with an Affiliate because of
temporary disability (any disability other than a permanent and total Disability
as defined in Paragraph 1 hereof), or who is on leave of absence for any
purpose, shall not, during the period of any such absence, be deemed, by virtue
of such absence alone, to have terminated such Participant’s employment,
director status or consultancy with the Company or with an Affiliate, except as
the Administrator may otherwise expressly provide.

In addition, for purposes of this Paragraph 18 and Paragraph 19 below, any
change of employment or other service within or among the Company and any
Affiliates shall not be treated as a termination of employment, director status
or consultancy so long as the Participant continues to be an employee, director
or consultant of the Company or any Affiliate.

 

  19. EFFECT ON STOCK GRANTS OF TERMINATION OF SERVICE OTHER THAN “FOR CAUSE” OR
DEATH OR DISABILITY.

Except as otherwise provided in a Participant’s Agreement, in the event of a
termination of service (whether as an employee, director or consultant), other
than termination “for cause,” Disability, or death for which events there are
special rules in Paragraphs 20, 21, and 22, respectively, before all Company
rights of repurchase shall have lapsed, then the Company shall have the right to
repurchase that number of Shares subject to a Stock Grant as to which the
Company’s repurchase rights have not lapsed.

 

  20. EFFECT ON STOCK GRANTS OF TERMINATION OF SERVICE “FOR CAUSE”.

Except as otherwise provided in a Participant’s Agreement, the following rules
apply if the Participant’s service (whether as an employee, director or
consultant) with the Company or an Affiliate is terminated “for cause”:

 

  a. All Shares subject to any Stock Grant shall be immediately subject to
repurchase by the Company at the purchase price, if any, thereof.

 

  b. For purposes of this Plan, “cause” shall include (and is not limited to)
dishonesty with respect to the employer, insubordination, substantial
malfeasance or non-feasance of duty, unauthorized disclosure of confidential
information, breach by the Participant of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or similar agreement
between the Participant and the Company, and conduct substantially prejudicial
to the business of the Company or any Affiliate. The determination of the
Administrator as to the existence of “cause” will be conclusive on the
Participant and the Company.

 

  c. “Cause” is not limited to events which have occurred prior to a
Participant’s termination of service, nor is it necessary that the
Administrator’s finding of “cause” occur prior to termination. If the
Administrator determines, subsequent to a Participant’s termination of service,
that either prior or subsequent to the Participant’s termination the Participant
engaged in conduct which would constitute “cause,” then the Company’s right to
repurchase all of such Participant’s Shares shall apply.

 

  d. Any definition in an agreement between the Participant and the Company or
an Affiliate, which contains a conflicting definition of “cause” for termination
and which is in effect at the time of such termination, shall supersede the
definition in this Plan with respect to that Participant.

 

  21. EFFECT ON STOCK GRANTS OF TERMINATION OF SERVICE FOR DISABILITY.

Except as otherwise provided in a Participant’s Agreement, the following rules
apply if a Participant ceases to be an employee, director or consultant of the
Company or of an Affiliate by reason of Disability: to the extent the Company’s
rights of repurchase have not lapsed on the date of Disability, they shall be
exercisable; provided, however, that in the event such rights of repurchase
lapse periodically over time, such rights shall lapse to the extent of a pro
rata portion of the Shares subject to such Stock Grant through the date of
Disability as would have lapsed had the Participant not become Disabled. The
proration shall be based upon the number of days accrued prior to the date of
Disability.

The Administrator shall make the determination both of whether Disability has
occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such determination).
If requested, the Participant shall be examined by a physician selected or
approved by the Administrator, the cost of which examination shall be paid for
by the Company.

 

9



--------------------------------------------------------------------------------

  22. EFFECT ON STOCK GRANTS OF DEATH WHILE AN EMPLOYEE, DIRECTOR OR CONSULTANT.

Except as otherwise provided in a Participant’s Agreement, the following rules
apply in the event of the death of a Participant while the Participant is an
employee, director or consultant of the Company or of an Affiliate: to the
extent the Company’s rights of repurchase have not lapsed on the date of death,
they shall be exercisable; provided, however, that in the event such rights of
repurchase lapse periodically over time, such rights shall lapse to the extent
of a pro rata portion of the Shares subject to such Stock Grant through the date
of death as would have lapsed had the Participant not died. The proration shall
be based upon the number of days accrued prior to the Participant’s death.

 

  23. PURCHASE FOR INVESTMENT.

Unless the offering and sale of the Shares to be issued upon the particular
exercise or acceptance of a Stock Right shall have been effectively registered
under the Securities Act of 1933, as now in force or hereafter amended (the
“1933 Act”), the Company shall be under no obligation to issue the Shares
covered by such exercise unless and until the following conditions have been
fulfilled:

 

  a. The person(s) who exercise(s) or accept(s) such Stock Right shall warrant
to the Company, prior to the receipt of such Shares, that such person(s) are
acquiring such Shares for their own respective accounts, for investment, and not
with a view to, or for sale in connection with, the distribution of any such
Shares, in which event the person(s) acquiring such Shares shall be bound by the
provisions of the following legend which shall be endorsed upon the
certificate(s) evidencing their Shares issued pursuant to such exercise or such
grant:

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws.”

 

  b. At the discretion of the Administrator, the Company shall have received an
opinion of its counsel that the Shares may be issued upon such particular
exercise or acceptance in compliance with the 1933 Act without registration
thereunder.

 

  24. DISSOLUTION OR LIQUIDATION OF THE COMPANY.

Upon the dissolution or liquidation of the Company, all Options granted under
this Plan which as of such date shall not have been exercised and all Stock
Grants and Stock-Based Awards which have not been accepted will terminate and
become null and void; provided, however, that if the rights of a Participant or
a Participant’s Survivors have not otherwise terminated and expired, the
Participant or the Participant’s Survivors will have the right immediately prior
to such dissolution or liquidation to exercise or accept any Stock Right to the
extent that the Stock Right is exercisable or subject to acceptance as of the
date immediately prior to such dissolution or liquidation. Upon the dissolution
or liquidation of the Company, any outstanding Cash Awards or Stock-Based Awards
shall immediately terminate unless otherwise determined by the Administrator or
specifically provided in the applicable Agreement.

 

  25. ADJUSTMENTS.

Upon the occurrence of any of the following events, a Participant’s rights with
respect to any Stock Right granted to him or her hereunder shall be adjusted as
hereinafter provided, unless otherwise specifically provided in a Participant’s
Agreement:

A. Stock Dividends and Stock Splits. If (i) the shares of Common Stock shall be
subdivided or combined into a greater or smaller number of shares or if the
Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, or (ii) additional shares or new or different shares
or other securities of the Company or other non-cash assets are distributed with
respect to such shares of Common Stock, the number of shares of Common Stock
deliverable upon the exercise of an Option or acceptance of a Stock Grant shall
be appropriately increased or decreased proportionately, and appropriate
adjustments shall be made including, in the purchase price per share, to reflect
such events. The number of Shares subject to the limitations in Paragraphs 3 and
4(c) shall also be proportionately adjusted upon the occurrence of such events.

B. Corporate Transactions. If the Company is to be consolidated with or acquired
by another entity in a merger, sale of all or substantially all of the Company’s
assets other than a transaction to merely change the state of incorporation (a
“Corporate Transaction”), the Administrator or the board of directors of any
entity assuming the obligations of the Company hereunder (the “Successor
Board”), shall, as to outstanding Options, either (i) make appropriate provision
for the continuation of such Options by substituting on an equitable basis for
the Shares then subject to such Options either the consideration payable with
respect to the outstanding shares of Common Stock in connection with the
Corporate Transaction or securities of any successor or acquiring entity; or
(ii) upon written notice to the Participants, provide that all Options must be
exercised (either to the extent then exercisable or, at the discretion of the
Administrator, or, upon a change of control of the Company, all Options being
made fully exercisable for purposes of this Subparagraph), within a specified
number of days of the date of such notice, at the end of which period the
Options shall terminate; or (iii) terminate all Options in exchange for a cash
payment equal to the excess of the Fair Market Value of the Shares subject to
such Options (either to the extent then exercisable or, at the discretion of the
Administrator, all Options being made fully exercisable for purposes of this
Subparagraph) over the exercise price thereof.

 

10



--------------------------------------------------------------------------------

With respect to outstanding Stock Grants, the Administrator or the Successor
Board, shall either (i) make appropriate provisions for the continuation of such
Stock Grants by substituting on an equitable basis for the Shares then subject
to such Stock Grants either the consideration payable with respect to the
outstanding Shares of Common Stock in connection with the Corporate Transaction
or securities of any successor or acquiring entity; or (ii) upon written notice
to the Participants, provide that all Stock Grants must be accepted (to the
extent then subject to acceptance) within a specified number of days of the date
of such notice, at the end of which period the offer of the Stock Grants shall
terminate; or (iii) terminate all Stock Grants in exchange for a cash payment
equal to the excess of the Fair Market Value of the Shares subject to such Stock
Grants over the purchase price thereof, if any. In addition, in the event of a
Corporate Transaction, the Administrator may waive any or all Company repurchase
rights with respect to outstanding Stock Grants.

C. Recapitalization or Reorganization. In the event of a recapitalization or
reorganization of the Company other than a Corporate Transaction pursuant to
which securities of the Company or of another corporation are issued with
respect to the outstanding shares of Common Stock, a Participant upon exercising
an Option or accepting a Stock Grant after the recapitalization or
reorganization shall be entitled to receive for the purchase price paid upon
such exercise or acceptance the number of replacement securities which would
have been received if such Option had been exercised or Stock Grant accepted
prior to such recapitalization or reorganization.

D. Adjustments to Cash Awards and Stock-Based Awards. Upon the happening of any
of the events described in Subparagraphs A, B or C above, any outstanding Cash
Award and Stock-Based Award shall be appropriately adjusted to reflect the
events described in such Subparagraphs. The Administrator or the Successor Board
shall determine the specific adjustments to be made under this Paragraph 25 and,
subject to Paragraph 4, its determination shall be conclusive.

E. Modification of Options. Notwithstanding the foregoing, any adjustments made
pursuant to Subparagraph A, B or C above with respect to Options shall be made
only after the Administrator determines whether such adjustments would
constitute a “modification” of any ISO (as that term is defined in
Section 424(h) of the Code) or would cause any adverse tax consequences for the
holders of such Options, including, but not limited to, pursuant to Section 409A
of the Code. If the Administrator determines that such adjustments made with
respect to Options would constitute a modification or other adverse tax
consequence, it may refrain from making such adjustments, unless the holder of
an Option specifically agrees in writing that such adjustment be made and such
writing indicates that the holder has full knowledge of the consequences of such
“modification” on his or her income tax treatment with respect to the Option.
This paragraph shall not apply to the acceleration of the vesting of any ISO
that would cause any portion of the ISO to violate the annual vesting limitation
contained in Section 422(d) of the Code, as described in Paragraph 6B(d).

 

  26. ISSUANCES OF SECURITIES.

Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares subject to Stock Rights. Except as expressly
provided herein, no adjustments shall be made for dividends paid in cash or in
property (including without limitation, securities) of the Company prior to any
issuance of Shares pursuant to a Stock Right.

 

  27. FRACTIONAL SHARES.

No fractional shares shall be issued under the Plan and the person exercising a
Stock Right shall receive from the Company cash in lieu of such fractional
shares equal to the Fair Market Value thereof.

 

  28. CONVERSION OF ISOs INTO NON-QUALIFIED OPTIONS; TERMINATION OF ISOs.

The Administrator, at the written request of any Participant, may in its
discretion take such actions as may be necessary to convert such Participant’s
ISOs (or any portions thereof) that have not been exercised on the date of
conversion into Non-Qualified Options at any time prior to the expiration of
such ISOs, regardless of whether the Participant is an employee of the Company
or an Affiliate at the time of such conversion. At the time of such conversion,
the Administrator (with the consent of the Participant) may impose such
conditions on the exercise of the resulting Non-Qualified Options as the
Administrator in its discretion may determine, provided that such conditions
shall not be inconsistent with this Plan. Nothing in the Plan shall be deemed to
give any Participant the right to have such Participant’s ISOs converted into
Non-Qualified Options, and no such conversion shall occur until and unless the
Administrator takes appropriate action. The Administrator, with the consent of
the Participant, may also terminate any portion of any ISO that has not been
exercised at the time of such conversion.

 

  29. WITHHOLDING.

In the event that any federal, state, or local income taxes, employment taxes,
Federal Insurance Contributions Act (“F.I.C.A.”) withholdings or other amounts
are required by applicable law or governmental regulation to be withheld from
the Participant’s salary, wages or other remuneration in connection with the
exercise or acceptance of a Cash Award or Stock Right or in connection with a

 

11



--------------------------------------------------------------------------------

Disqualifying Disposition (as defined in Paragraph 30) or upon the lapsing of
any right of repurchase, the Company may withhold from the Participant’s
compensation, if any, or may require that the Participant advance in cash to the
Company, or to any Affiliate of the Company which employs or employed the
Participant, the statutory minimum amount of such withholdings unless a
different withholding arrangement, including the use of shares of the Company’s
Common Stock or a promissory note, is authorized by the Administrator (and
permitted by law). For purposes hereof, the fair market value of the shares
withheld for purposes of payroll withholding shall be determined in the manner
provided in Paragraph 1 above, as of the most recent practicable date prior to
the date of exercise. If the fair market value of the shares withheld is less
than the amount of payroll withholdings required, the Participant may be
required to advance the difference in cash to the Company or the Affiliate
employer. The Administrator in its discretion may condition the exercise of an
Option for less than the then Fair Market Value on the Participant’s payment of
such additional withholding.

 

  30. NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION.

Each Employee who receives an ISO must agree to notify the Company in writing
immediately after the Employee makes a Disqualifying Disposition of any shares
acquired pursuant to the exercise of an ISO. A Disqualifying Disposition is
defined in Section 424(c) of the Code and includes any disposition (including
any sale or gift) of such shares before the later of (a) two years after the
date the Employee was granted the ISO, or (b) one year after the date the
Employee acquired Shares by exercising the ISO, except as otherwise provided in
Section 424(c) of the Code. If the Employee has died before such stock is sold,
these holding period requirements do not apply and no Disqualifying Disposition
can occur thereafter.

 

  31. TERMINATION OF THE PLAN.

The Plan will terminate on February 13, 2018, the date which is ten years from
the earlier of the date of its initial adoption by the Board of Directors and
the date of its approval by the shareholders. The Plan may be terminated at an
earlier date by vote of the shareholders or the Board of Directors of the
Company; provided, however, that any such earlier termination shall not affect
any Agreements executed prior to the effective date of such termination.

 

  32. AMENDMENT OF THE PLAN AND AGREEMENTS.

The Plan may be amended by the shareholders of the Company. The Plan may also be
amended by the Administrator, including, without limitation, to the extent
necessary to qualify any or all outstanding Stock Rights granted under the Plan
or Stock Rights to be granted under the Plan for favorable federal income tax
treatment (including deferral of taxation upon exercise) as may be afforded
incentive stock options under Section 422 of the Code, and to the extent
necessary to qualify the shares issuable upon exercise or acceptance of any
outstanding Stock Rights granted, or Stock Rights to be granted, under the Plan
for listing on any national securities exchange or quotation in any national
automated quotation system of securities dealers. Any amendment approved by the
Administrator which the Administrator determines is of a scope that requires
shareholder approval shall be subject to obtaining such shareholder approval.
Any modification or amendment of the Plan shall not, without the consent of a
Participant, adversely affect his or her rights under a Cash Award or Stock
Right previously granted to him or her. With the consent of the Participant
affected, the Administrator may amend outstanding Agreements in a manner which
may be adverse to the Participant but which is not inconsistent with the Plan.
In the discretion of the Administrator, outstanding Agreements may be amended by
the Administrator in a manner which is not adverse to the Participant.
Notwithstanding the foregoing, the Administrator shall not allow either (a) the
cancellation of outstanding Options or Stock Appreciation Rights and the grant
in substitution therefore of new Stock Rights having a lower exercise price or
(b) the amendment of outstanding Options or Stock Appreciation Rights to reduce
the exercise price thereof without shareholder approval.

 

  33. EMPLOYMENT OR OTHER RELATIONSHIP.

Nothing in this Plan or any Agreement shall be deemed to prevent the Company or
an Affiliate from terminating the employment, consultancy or director status of
a Participant, nor to prevent a Participant from terminating his or her own
employment, consultancy or director status or to give any Participant a right to
be retained in employment or other service by the Company or any Affiliate for
any period of time.

 

  34. GOVERNING LAW.

This Plan shall be construed and enforced in accordance with the law of the
State of Delaware.

 

12